Citation Nr: 0111497	
Decision Date: 04/19/01    Archive Date: 04/24/01

DOCKET NO.  98-06 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post traumatic stress disorder, anxiety 
and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William D. Teveri, Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to May 
1974.

This appeal arises from a September 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada.  The veteran now lives in Illinois, and his 
claims file has been transferred to the Chicago, Illinois, 
RO.

The Board notes that the veteran has been diagnosed with 
facial focal dystonia, which he has attributed in several 
statements, including that of June 2000, to exposure to 
petroleum products during his active duty service.  As it 
does not appear that this claim has been addressed by the RO, 
it is referred thereto for appropriate action.


REMAND

Essentially, the veteran contends he has a current 
psychiatric disorder, to include post traumatic stress 
disorder (PTSD), anxiety and depression, which was caused by 
events during his active duty service, and was treated for a 
psychiatric disorder, including a hospitalization, both while 
on active duty service, and within one year of his discharge.

The veteran's claim was remanded by the Board in March 1999, 
in part to directly contact Air Force hospitals at McConnell 
and Wiesbaden Air Force bases, and a private hospital, St. 
Rose de Lima (now St. Rose Dominican) in Henderson, Nevada, 
to obtain hospitalization reports identified by the veteran.  
The Board notes that, while the record indicates the National 
Personnel Records Center was contacted for the identified Air 
Force hospital records, there does not appear to be any 
evidence in the file that the Air Force hospitals were 
directly contacted by the RO.  It also appears that other 
alternative searches for these records, to include requests 
to the Surgeon General's Office, were not attempted by the 
RO.  The U. S. Court of Appeals for Veteran's Claims (Court) 
has held that the veteran has a right to compliance with a 
Board remand order, and that when the RO does not comply with 
the Board's remand order, the Board must then insure that 
compliance is obtained, i.e., remand the claim for compliance 
with its order.  See Bruce v. West, 11 Vet. App. 405, 410 
(1998); Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  
Accordingly, a remand is necessary to comply with the Board's 
March 1999 remand instructions.

The Board also remanded the veteran's claim in September 2000 
for RO consideration of recently submitted evidence.  That 
development has been accomplished.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, to fulfill its duty to 
assist, and to afford due process of law, it is the opinion 
of the Board that further development in this case is 
warranted.  Accordingly, this case is REMANDED to the RO for 
the following action:

1.  The RO should conduct all possible 
alternative searches, including directly 
requesting hospitalization reports 
identified by the veteran from Air Force 
hospitals at McConnell and Wiesbaden Air 
Force bases, and requesting those records 
from the Surgeon General's Office, in 
order to obtain the hospitalization 
records identified by the veteran.  These 
search requests should be specifically 
documented in the claims file, as should 
the replies, if no records are ultimately 
obtained.

2.  The RO should also directly contact 
St. Rose Dominican (formerly St. Rose de 
Lima) hospital in Henderson, Nevada, and 
obtain any available hospitalization 
reports of the veteran.  This request 
should also be specifically documented in 
the claims file, as should the reply, if 
no records are ultimately obtained.

3.  The RO should then adjudicate the 
veteran's claim for service connection 
for an acquired psychiatric disorder, to 
include PTSD, anxiety, and depression, on 
the merits, on the basis on all the 
evidence of record and all applicable 
statutes, regulations, and caselaw, 
including the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475.  If the 
determination remains unfavorable to the 
veteran, he and his representative should 
be furnished an appropriate supplemental 
statement of the case (SSOC) and be 
afforded the applicable time to respond.  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


